Citation Nr: 0026164	
Decision Date: 09/29/00    Archive Date: 10/04/00	

DOCKET NO.  99-08 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from October 1976 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that held that new and material evidence 
had not been submitted to reopen the claims of entitlement to 
service connection for a right shoulder disability, a back 
disability, and a bilateral knee disability.

In the veteran's notice of disagreement, received in March 
1999, he indicated a desire to file a claim for service 
connection for multiple lipomas.  This is referred to the RO 
for its consideration.


FINDINGS OF FACT

1.  An unappealed December 1995 RO decision denied service 
connection for a right shoulder disability, a back 
disability, and a bilateral knee disability.

2.  Evidence received since the December 1995 RO decision is 
not new and does not bear directly and substantially on the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the claims of 
entitlement to service connection for a right shoulder 
disability, a back disability, and a bilateral knee 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, the 
December 1995 RO decision is final and the claim of 
entitlement to service connection for a right shoulder 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  New and material evidence has not been received, the 
December 1995 RO decision is final and the claim of 
entitlement to service connection for a back disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

3.  New and material evidence has not been received, the 
December 1995 RO decision is final and the claim of 
entitlement to service connection for a bilateral knee 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his claim for service 
connection for right shoulder, back and bilateral knee 
disabilities.  With respect to each claim, the Board finds, 
as discussed below, that he has not submitted new and 
material evidence.

The veteran's claims of entitlement to service connection for 
right shoulder, back, and bilateral knee disabilities were 
originally denied by a RO decision in December 1995.  The 
veteran was notified of that decision and his appellate 
rights, but he did not appeal and it became final.  

The evidence of record at the time of the December 1995 RO 
decision included service medical records.  The reports of 
his September 1976 service entrance examination and a 
February 1977 service examination are silent for complaint or 
finding regarding the veteran's right shoulder, back, or 
knees.  An April 1977 service medical record reflects that 
the veteran complained of low back pain of a two-year 
duration.  The assessment was musculoskeletal low back pain.  
The report of a service examination, accomplished in early 
April 1978, reflects no complaint, finding, or treatment with 
respect to the veteran's right shoulder, back, or knees.  

Service medical records, dated in mid to late April and early 
May 1978, reflect the veteran's complaints concerning his 
knees.  An April 1978 record reflects an assessment of strain 
of the left lateral collateral ligament.  A separate April 
1978 record reflects an assessment of hydrocele of the knees.  
Other April 1978 records reflect effusion of the suprapatella 
bursa on the left and an impression of no objective evidence 
of orthopedic pathology regarding the veteran's complaints 
relating to his left knee.  A May 1978 service medical record 
refers to previous notes on the left knee and indicates an 
assessment of normal physical examination.  The report of an 
April 1979 X-ray of the veteran's right shoulder reflects the 
veteran's report of history of tenderness and inflammation 
for one year.  The X-ray report reflects no significant 
abnormalities.  The report of the veteran's April 1979 
service separation examination reflects that his spine, upper 
extremities, and lower extremities were all normal and does 
not indicate any abnormality with respect to the veteran's 
right shoulder, back, or knees.

The record also included the veteran's statement that he had 
not received any treatment, except during service, with 
respect to his right shoulder, back, or knees.

The December 1995 RO decision denied service connection for 
right shoulder, back, and bilateral knee disabilities on the 
basis that such disabilities were not shown in service and 
were not currently shown.

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Subsequent to the December 1995 RO decision the veteran 
submitted his claim and statements reiterating his belief 
that he currently has right shoulder, back, and bilateral 
knee disabilities related to service.  He continues to 
indicate that he has not received any post service medical 
care for his right shoulder, back, or knees.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that 
while "not every piece of new evidence is 'material'; we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."

The additional evidence added to the record since the 
December 1995 RO decision continues to reflect the veteran's 
belief with respect to current right shoulder, back, and 
bilateral knee disabilities being related to his active 
service as well as the continuing report that he has not 
received any medical care for these disabilities.  This 
additional evidence is not new because it continues to 
reflect that which was of record prior to the December 1995 
RO decision, nor does it bear directly and substantially upon 
the specific matter under consideration because it does not 
provide a more complete picture of any circumstances 
surrounding the origin of any disability of the right 
shoulder, back, or knees and does not provide any competent 
medical evidence of current disability.  The veteran, as a 
lay person, is not qualified to offer a medical diagnosis or 
etiology, because he does not have such medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
additional evidence is not new and does not contribute to a 
more complete picture of the circumstances surrounding the 
origin of any disability of the right shoulder, back, or 
knees, it is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
new and material evidence has not been submitted.  The 
December 1995 RO decision is final and the claims of 
entitlement to service connection for right shoulder, back, 
and bilateral knee disabilities are not reopened.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim for entitlement to service 
connection for a right shoulder disability is denied.

New and material evidence not having been received, the 
appeal to reopen the claim for entitlement to service 
connection for a back disability is denied.

New and material evidence not having been received, the 
appeal to reopen the claim for entitlement to service 
connection for a bilateral knee disability is denied.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -

- 2 -


